Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors On Track Innovations Ltd. We consent to the use of our report dated March 31, 2014, with respect to the consolidated balance sheets of On Track Innovations Ltd. as of December 31, 2013 and 2012, and the related consolidated statements of operations, comprehensive loss, changes in equity and cash flows for each of the years in the three-year period ended December 31, 2013, incorporated herein by reference. /s/ Somekh Chaikin Certified Public Accountants (Isr.) A Member Firm of KPMG International Tel Aviv, Israel June 16, 2014
